Citation Nr: 1719791	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  13-19 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for adjustment disorder with mixed mood, currently evaluated as 30 percent disabling.

2.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from December 1989 to October 1992.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office in Indianapolis, Indiana that denied an evaluation in excess of 30 percent for adjustment disorder with mixed mood and TDIU.

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record discloses that in a letter from the Veteran's representative in July 2016, a local hearing was requested.  The request for a hearing was reiterated in correspondence from the Veteran in August 2016 and in the representative's Informal Hearing Presentation in March 2017.  It does not appear that this matter has been addressed to date.  As such, the Veteran should be scheduled for a hearing at the RO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for an RO hearing in accordance with applicable procedures.  The Veteran and his representative should be duly notified of the hearing.  If the Veteran subsequently decides that he does not want a hearing, he should withdraw the hearing request in writing to the RO.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




